Citation Nr: 1818276	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  09-44 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bronchitis and chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1964 to May 1976, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2011, the Veteran testified before an Acting Veterans Law Judge (VLJ) sitting in Waco, Texas.  A transcript of the hearing has been made and is part of the record.  The VLJ who heard the testimony has since retired and, in July 2014, the Board sent the Veteran a letter offering him the opportunity to testify before another VLJ who would participate in his hearing.  The Veteran has not responded to the letter.  The Board has presumed the Veteran does not want another hearing and has proceeded accordingly.

This case was previously remanded by the Board in April 2012, August 2014, June 2015, March 2016, and June 2017, for additional development.

The Board apologies for the delays in the full adjudication of this case. 


FINDINGS OF FACT

1.  The Veteran was exposed to herbicide agents during service in Vietnam.

2.  The Veteran's bronchitis and COPD did not manifest during his service, may not be presumed to have resulted from the Veteran's exposure to herbicides, and are not a result of his active military service.




CONCLUSION OF LAW

The criteria for service connection for bronchitis and COPD have not been met.  38 U.S.C. §§ 1110, 1111, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id. 

Additionally, veterans who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).  Service personnel records confirm that the Veteran served in the Republic of Vietnam during this time frame.

The Veteran asserts that he has bronchitis and COPD that are related to service, to include as due to confirmed herbicide exposure.

As noted above, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2017).  However, bronchitis and COPD are not diseases included under 38 C.F.R. § 3.309(e).

In this regard, the Veteran contends that his bronchitis and COPD disabilities should also be considered presumptive diseases associated with herbicide exposure.  However, the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 41, 442-49 (1996); 61 Fed. Reg. 57, 586-89 (1996).  The absence of a disease from the presumptive list does not preclude a veteran from otherwise proving that his disability resulted from exposure to herbicides or otherwise linking his bronchitis and/or COPD to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, the Board will still consider whether entitlement to service connection can be granted on a direct basis for his bronchitis and COPD.

A January 1965 service treatment record states that the Veteran had been having a headache, sore throat, and cough for three to four days, and diagnosed him with an upper respiratory infection.  The Veteran was again diagnosed with an upper respiratory infection in September 1966, and a January 1970 record noted upper respiratory infection symptoms.

In a July 2011 hearing, the Veteran testified that he had upper respiratory symptoms at the time of separation, and was urged to report to a VA facility after returning home in order to receive treatment.  In this regard, the Board notes the Veteran is competent to report having a continuity of symptomatology (i.e. recurrent upper respiratory symptoms) since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran underwent a VA examination in January 2016, during which the examiner noted a 2005 diagnosis of COPD and a 2015 diagnosis of acute bronchitis.  The Veteran stated that his respiratory symptoms had worsened over the past five years.  

The Veteran also reported a 60-year history of cigarette smoking, including smoking a pack every three to four days at the time of the examination.  

The examiner noted current findings of lungs clear to auscultation and percussion posteriorly with rhonchi heard anteriorly.  Respiration was 24.  Chest X-ray from July 2015 showed no lung findings, and pulmonary function tests revealed findings of mild airflow obstruction consistent with mild COPD.  

The examiner opined that the Veteran's bronchitis and COPD were less likely than not incurred in or caused by active service, and less likely than not incurred in or caused by the herbicide Agent Orange.  The examiner noted that Agent Orange is not recognized as a cause of bronchitis or COPD, and that while the Veteran was assessed with acute bronchitis in July 2015, recent VA visits documented no complaint for shortness of breath.  The examination and opinion both reflect that the examiner demonstrated review of the Veteran's claims file, examination of the Veteran, and an understanding of the Veteran's reported history and symptoms.

In December 2016, another VA examiner provided an addendum after reviewing the Veteran's claim file.  The examiner was asked to comment on service records that showed treatment for upper respiratory infections.  Stating that the conflicting medical evidence had been reviewed, the examiner concluded that it was less likely than not that the Veteran's diagnosed COPD and bronchitis were the result of active service, to include exposure to the herbicide Agent Orange, "because Veteran's respiratory condition is not on the list of conditions caused by Agent Orange, whereas respiratory cancers/malignancies/tumors are included on said list."  

The examiner added that the "Veteran's diagnosis of COPD is not a cancer and is due to smoking and not due to herbicide in any form or fashion."

In July 2017, a final addendum opinion was issued, in which the examiner emphasized that the Veteran has a long and well documented history of smoking, which is a known cause of COPD.  She noted that while the Veteran has stopped smoking intermittently over the years, he continued to smoke at the time of the examination.  The examiner concluded that because there is insufficient medical evidence tying COPD to herbicide exposure, and that "another clear clause for COPD is well documented in the Veteran's record," the Veteran's bronchitis and COPD conditions are less likely than not related to service.

The Board has closely reviewed the medical and lay evidence of record and finds no evidence that may serve as a medical nexus between the Veteran's service (including herbicide exposure) and his bronchitis and COPD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of his bronchitis and COPD, fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Board notes that this matter has been remanded by the Board on five previous occasions, two of which were for clarifications of medical opinions.  While the Board recognizes the difficulty in obtaining a medical opinion on direct service connection in this matter, the Board nonetheless finds the medical opinion of the VA examiners, overall, to be highly probative.  The opinions considered and discussed the pertinent evidence of record, including the diagnostic evidence, and provided a complete rationale, relying on and citing to the records reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

There is no persuasive medical evidence of record that provides a nexus between the Veteran's current bronchitis and COPD conditions and his period of active service.  Rather, the most probative evidence of record does not link the Veteran's current bronchitis and COPD to his military service.  

As there is no medical opinion linking the current disabilities to service, and competent and probative medical opinions that the etiology of the Veteran's condition is from decades of smoking cigarettes, the Board finds that the preponderance of the evidence is against the claim for service connection for bronchitis and COPD.

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).



ORDER

Service connection for bronchitis and COPD, to include as due to herbicide exposure, is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


